Case: 20-40205     Document: 00516153500         Page: 1     Date Filed: 01/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        January 4, 2022
                                  No. 20-40205
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   Laroy James Tindle,

                                                           Plaintiff—Appellant,

                                       versus

   Latina Blair; Nancy A. Edens, Physician's Assistant - UTMB;
   Paul W. Shrode, Medical Doctor - UTMB; Karen Page, Licensed
   Vocational Nurse; Rebecca M. Cox, Grievance Director,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:19-CV-95


   Before Owen, Chief Judge, and Smith and Elrod, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40205        Document: 00516153500              Page: 2      Date Filed: 01/04/2022




           Laroy James Tindle, Texas prisoner # 1966673 or 21446891, appeals
   the district court’s order dismissing his claims against appellees Blair, Page,
   Shrode, the other defendants, and striking his motion for a preliminary
   injunction in this civil rights action filed under 42 U.S.C. § 1983. The district
   court’s order did not dispose of all of Tindle’s § 1983 claims because some
   claims remain against Dr. Shrode. The district court did not certify the order
   as a final judgment under Federal Rule of Civil Procedure 54(b) or as
   appealable under 28 U.S.C. § 1292(b). The district court’s interlocutory
   order is not appealable under § 1292(a)(1) because the district court did not
   deny Tindle’s motion for a temporary restraining order or preliminary
   injunction on the merits but ordered it stricken because Tindle did not sign
   the motion. Because there is no final and appealable judgment, the appeal is
   DISMISSED for lack of jurisdiction. See Askanase v. Livingwell, Inc., 981
   F.2d 807, 809-10 (5th Cir. 1993).




           1
             On the first page of his complaint, Tindle gave his TDCJ # as 2144689, but on the
   last page he wrote # 1966673.